PACKAGE SEALING STRUCTURE, PREPARATION METHOD THEREOF AND FLEXIBLE PACKAGING BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       January 7, 2021
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-3, 5-11 & 18-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Kitaura US 2012/0034510 discloses a package sealing structure (see abstract and title), comprising two layers of packaging films heat sealed together [0032].  Each layer of the packaging films includes: an insulating protective layer located outside (heat sealing resin layer); an insulating heat sealing layer located inside (surface protection layer); and a core metal layer laminated between the insulating protective layer and the insulating heat sealing layer (metal layer) [0032].  Wherein in a package peripheral region of the package sealing structure, the insulating heat sealing layers of the two layers of packaging films face each other and are melted into one body to form an insulating fusion layer to seal and bond the two layers of the packaging films together (see for instance figure 5D & 8).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727